On the Merits.
Poci-ié, J.
Charles P. McCan, one of the defendants, has taken this appeal from a judgment rendered against him and his co-defendant, Alphonse C. Reggio, in the sum of $2425 20, on a claim of plaintiff, as a holder of labor tickets or evidences of indebtedness issued in favor of laborers of the defendants, as joint owners of the “Promised Land Plantation,” in Plaquemines parish, and as ordinary partners in the cultivation of said plantation.
Plaintiff alleges that he is a store-keeper in the neighborhood of said plantation, and that in exchange for goods sold and delivered to laborers on the defendants’ plantation, a number of labor tickets of different denominations and amounting together to the sum which he claims were transferred to him by the defendants’laborers, with the knowledge and consent of said defendants; that at the request of one of the. partners, Alphonse Reggio, lie surrendered a large number of tickets thus received and held hj" him, amounting in the aggregate to $1751 85, for which he holds the receipt of said Reggio, and’that for the balance he still holds a number of the tickets as above stated, which he annexes to his petition.
The defence is a general denial.
The undisputed facts in the case are as follows:
From June, 1882, to February, 1883, Challes P. McCan and Alphonse <J. Reggio, who were joint-owners of the “ Promised Land Plantation,” cultivated the same as ordinary partners under a verbal agreement, which stipulated in substance, that the management of the labor and cultivation of the plantation was under the control of Alphonse Reggio, and that Charles P. McCan was entrusted with the management of the *11financial affairs of the concern, with the obligation to advance the funds necessary to the business and with the authority to sell and dispose of the crops raised and made on the plantation,
l'n order to facilitate his settlement with the laborers employed on the plantation, the defendant, Reggio, adopted the system of issuing every night, to each laborer, a ticket or tickets representing in figures the amount of such laborer’s earnings for the day.
Those tickets, consisting of pasteboards’ of various colors, according to their denomination, contained the name of the plantation and an amount in figures, thus: 10c., or 25c., or 100c., or 500c., and contained the signature of Edward Reggio, a brother of the defendant, Alphonse Reggio, who was employed as clerk or time-keeper on the placo, and who signed the tickets under his brother’s directions; but the tickets contained no mention or statement of the quality in which lie thus signed them, and they contained no dato or no information showing that they represented a promise to pay for labor or for any other commodity.
It further appears, that at tlio end of each month, the tickets issued during the current month, were taken up and paid for, to the laborers or to the plaintiff, or to the neighboring butcher, with funds furnished by the defendant, McCan, either on the personal call of his co-partner or on the latter’s draft, and that, in the month of December, the defendant, McCan, refused the funds necessary to pay for the tickets then held by plaintiff, on the ground that he had not authorized the issue ol sucli tickets by his co-partner, or by any other person employed on or connected with the said plantation. Hence this suit.
Plaintiff’s contention is, that lie is entitled to recover as the bona fide transferee of claims held against the defendants, for valid consideration and on actual delivery of such claims.
In oral argument and in Ms brief, app ell ant urges numerous grounds of resistance to the claims in so far as he is personally concerned. We shall consider but one or two of the means of defence which he invokes and which are sufficient to defeat plaintiff, at least in his present action.
■ It is conceded on both sides and it is clearly undeniable, that the tickets by themselves, and unexplained by parol testimony, are absolutely meaningless and cannot be treated as the basis of a written contract or obligation.
Hence, it follows, that they' are and can be considered as nothing more than memoranda of amounts earned by the laborers and due by their employers, the sole value of which, as between the contracting *12parties, rests on a previous agreement and understanding between them, that each ticket, according to its denomination, is a certificate of the amount due to the bearer for the fractional part of a day, or of a whole day, or of two or more days. But the essence of the claim rested on the fact, that labor of the value represented by the figures found on the tickets had actually been performed by the laborer, and not on the fact of his being the holder of the ticket. It is too plain for argument that a party who would be shown by the time-book to have earned three dollars, could not legally enforce a claim as such laborer for tickets calling for thirty dollars.
We therefore conclude that plaintiff, in receiving the tickets which he sues upon, acquired no more rights against the defendants than each laborer could show lor actual labor done,—and as the record fals to show a notice,—binding on McCan, the financial manager of the firm, of the assignment of the laborer’s incorporeal rights, he could enforce no claim which McCan might in the meantime have settled with the original transferrer. O. C. Art. 2644.
The evidence on the question of McCan’s knowledge or consent as to the mode of payment adopted by his co-partner, is conflicting. The circumstances invoked by plaintiff, as proving such knowledge, are not conclusive. Among them is the payment of Reggio’s drafts, some of which were in favor of plaintiff himself in order to redeem past issued tickets. But nothing shows, and it is not even suggested, that the drafts were in any manner identified with the tickets.
It is contended that McCan, who resided in New Orleans, frequently visited the plantation, and that he must have found out that tickets were thus issued, bargained with plaintiff, and redeemed with his funds. But, it appears that neither of the Reggios, the principal factors, and who were both witnesses for plaintiff, in the whole transaction, even testify that McCan was informed of the adoption of that system by the manager of the plantation.
On the other hand, McCan solemnly swears, and he is uneoutradicted by any other witness, that he was absolutely ignorant of the existence of such tickets until the latter part of the year, when he acquired the first knowledge of the same, and that he promptly ordered that no funds of his should be used in order to redeem these tickets. He does not refuse payment of wages which may be bona fide due to any laborer on the place, but he denies any obligation to recognize and redeem such tickets as evidences of indebtedness for labor.
*13His general denial puts at issue any indebtedness to tbe transferrers of plaintiff on account of said tickets, as well as tbe averment that plaintiff is tbe bona fide transferee of any claims which, the transferrers may have had against the firm.
If those tickets can be construed as a valid obligation in. writing for tbe payment of money, and as tbe record fails to show any authority in Reggio to thus bind tbe firm, it was incumbent on plaintiff to prove that tbe partnership was benefited by tlie transaction. (C. C. 2872-2874.) If, as we bold, tbe tickets are not and cannot be construed, as written evidences of indebtedness, but as merely memoranda for the guidance of employer and laborer in their settlement; and that tbe proof of indebtedness results from the contract and from the labor done, to be proved aliunde, it was incumbent on plaintiff to show an indebtedness for labor from the partnership to each of tbe transferrers.
In either hypothesis plaintiff’s claim finds no support in tbe evidence.
He concedes in his brief that bis ownership of the tickets resulted from bis trade with several hundred persons, and that it would bo impossible to bring them all in court.
This is a consideration which courts of justice cannot entertain.
Under the issues presented in this cause, such proof is indispensable to bis right of recovery—and in tlie absence of it be mast fail.
It is therefore ordered adjudged and decreed that the jndgmentrendered herein against Chas. P. McCan be annulled and set aside; and that plaintiff’s claim be rejected, and his action dismissed, as in case of non-suit, at Ms cost in both courts.
Judgment reversed.